Citation Nr: 1122517	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claims.

In October 2009, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.   Following that hearing and certification of this matter to the Board, the Veteran submitted additional evidence which had not been previously considered by the RO.  A written waiver of agency of original jurisdiction initial RO consideration of such evidence was also submitted.  See 38 C.F.R. § 20.1304 (2010).

Additionally, in February 2010, the Board remanded these issues to the RO for additional development and consideration.  All requested actions have been completed and the claims are again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 1970 Board decision denied service connection for a back 
disorder because there was no medical or other competent evidence showing that there was a correlation between his back disorder and his period of active service.

2.  The additional evidence received since that July 1970 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  There is no probative (competent and credible) evidence attributing the Veteran's current chronic obstructive pulmonary disease to his period of active service.

4.  There is no probative (competent and credible) evidence attributing the Veteran's diabetes to his period of active service.


CONCLUSIONS OF LAW

1.  The July 1970 Board decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2010).

2.  New and material evidence has not been received since that decision to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's chronic obstructive pulmonary disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The Veteran's diabetes was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2007, January 2008 and March 2010, the Veteran was notified of the evidence that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  With respect to the Dingess requirements, the requisite notice was provided to the Veteran in all three letters.

As to reopening the previously denied claim of service connection for a back disorder, the June 2007 letter gave the Veteran notice of the basis for the prior final denial of a claim, and informed him as to what information or evidence is necessary to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available relevant service, VA and private medical treatment records have been obtained.  Following the February 2010 prior Board remand, the RO attempted to obtain additional private treatment records, but has been unable to do so.  There is no indication of any additional, relevant records that the RO failed to obtain.  The duty to assist generally includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).  Since the Veteran has failed to submit new and material evidence to reopen his claim for service connection for a back disorder, VA was not obligated to provide him with a medical examination.  

However, concerning his claims of entitlement to service connection for COPD and diabetes, there is no competent and credible evidence that he had these claimed disorders during service or even for many years after his discharge.  So the Board is not required to have him undergo VA compensation examinations for medical nexus opinion concerning these determinative issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  There is only his unsubstantiated lay allegation concerning a purported correlation, which, alone, is insufficient reason for having him examined for medical nexus opinions.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.

Whether New and Material Evidence has been Submitted
Sufficient to Reopen a Claim of Service Connection for a Back Disorder

As already alluded to, an earlier July 1970 Board decision initially considered and denied the Veteran's claim for service connection for back disorder.  And when not appealed, that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2010).

The Veteran filed a petition to reopen this claim in June 2007.  Therefore, the amended regulations with respect to new and material evidence are for application. See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

The September 2007 rating decision at issue in this appeal denied the petition to reopen the claim - concluding there was no new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the underlying claim on its merits on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the prior July 1970 decision, the Board denied the claim because the Veteran's lumbosacral strain was diagnosed 12 years after his service ended, and there was no evidence that his current disability was attributable to his period of active service.  While there was evidence of the Veteran complaining of a fall during service and treatment for a motor vehicle accident while off duty, there was no evidence of a back disorder in his July 1956 separation examination.  In concluding this, the Board pointed out that this diagnosis was not rendered until the May 1969 VA compensation examination.  Therefore, there was no disease or injury in service to account for a diagnosis of lumbosacral strain 12 years following his separation.  

The Board based the unfavorable determination on information gleaned from the Veteran's service treatment records, his original claim application (VA Form 21-526), a statement submitted by Dr. W.H., who treated the Veteran following a second motor vehicle accident in 1967, and the statements he had submitted personally and to the May 1969 VA examiner.  The letter from Dr. W.H., however, specifically stated that the Veteran did not have an injury to his back in 1967 when he was treated for injuries related to the second car accident.  The Veteran maintains, therefore, that his back disorder is a result of the accident which occurred in service.

In the several years since that July 1970 decision, there has not been any pertinent medical or lay evidence submitted that is both new and material to the claim insofar as indicating the Veteran has back disability as a result of that injury in service.  The additional evidence submitted primarily consist of the Veteran's statements and as he testified to during the October 2009 hearing, and complaints of back pain as evidenced in his VA treatment records from June 2005 to March 2011.  But in this written and oral testimony, he merely reiterates arguments he made prior to the Board denying his claim in July 1970.  So this evidence is not new.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  It always has been his contention that he injured his back during service when he was involved in the motor vehicle accident and that he has chronic, meaning permanent, disability as a consequence.  So merely reasserting this same allegation is not new evidence.

While the additional VA outpatient treatment records are new in the sense they did not exist at the time of the July 1970 Board decision, as a whole they are not material to the central issue.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).

As such, none of the additional evidence submitted or otherwise obtained since the prior final and binding July 1970 Board decision addresses this essential element of service connection that was missing when the Boar previously considered and denied the claim in that earlier decision.  Thus, there is no new and material evidence to reopen the claim and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the- doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Chronic Obstructive Pulmonary Disease and Diabetes

The Veteran contends that he has chronic obstructive pulmonary disease and diabetes due to his active service.  Unfortunately, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against his claims for service connection, so the Board must deny his claims.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Turning back now to the facts of this specific case, as explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be proof the Veteran has the disability claimed.  Concerning this, the Veteran's VA treatment records dating back to August 1988 show a diagnosis for diabetes.  Further, his VA treatment records from June 2005 to March 2011, show continuous treatment for this disorder.  Additionally, the Veteran's first objective indication of chronic obstructive pulmonary disease in the claims file is noted in February 2007, according to his VA treatment records.  Private treatment records from Dr. E.M. confirm this disease.  The Board notes that the Veteran testified in October 2009 that he was diagnosed with chronic obstructive pulmonary disease in the mid-1990's.  However, there is no objective finding of this diagnosis and the VA treatment records associated with the claims file only include from August 1988 to October 1988 and again from June 2005 to March 2011.  The Veteran's VA treatment records from February 2007 to March 2011 also show this diagnosis and subsequent treatment for this disorder.  Consequently, the Veteran has met this first, fundamental element of entitlement to service connection.  

Therefore, the determinative issue is whether the Veteran's chronic obstructive pulmonary disease and diabetes are attributable to his period of active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnoses of chronic obstructive pulmonary disease and diabetes.  Further, his May 1956 separation examination report was equally unremarkable for any indication of pathological changes to his lungs.  Similarly, there is no indication of any relevant symptomatolgy associated with diabetes noted in service.  His active service ended in July 1956, approximately two months following that separation examination.

The Veteran also has failed to provide any objective indication of diabetes until August 1988 and of chronic obstructive pulmonary disease until February 2007, so more than three and five decades after his service ended, respectively.  The lapse of so many years after his separation from service and the first documented complaint of the claimed disorders is probative evidence to be considered in determining whether his current disabilities may be traced back to service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Of equal or even greater significance, there is simply no medical evidence of record etiologically linking either the diagnosis of diabetes or chronic obstructive pulmonary disease to the Veteran's service.  In fact, concerning his claim for chronic obstructive pulmonary disease, the Veteran's private physician, Dr. E.M., submitted a letter dated October 2009 which specifically linked the chronic obstructive pulmonary disease to his prior history of smoking, which, admittedly, began during his service.  However, precedent opinions of VA's General Counsel have discussed the cause-and-effect relationship between chronic smoking and the eventual development of respiratory disorders such as chronic obstructive pulmonary disease.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The private medical evidence of record includes treatment records from Dr. E.M., as noted above.  These treatment records date from May 2007 to April 2010 and show the Veteran's existence of and treatment for diabetes and chronic obstructive pulmonary disease, facts which the Board is not disputing.  However, the medical history contained in these treatment records in no way indicates or even suggests he may have acquired either disorder as a result of his active service.  Additionally, the Veteran submitted private treatment records from Dr. N.G., a cardiologist, dated October 2003 to March 2010.  These private treatment records note the Veteran's various problems associated with his heart and also his history of smoking.  However, Dr. N.G. does not provide a medical nexus opinion attributing his chronic obstructive pulmonary disease to service.  

Similarly, the VA treatment records from August to October 1988 and from June 2005 to March 2011 do not contain the required medical nexus opinions concerning the etiology of chronic obstructive pulmonary disease or diabetes, to in turn relate or attribute them to the Veteran's service.  

Absent this supporting medical nexus evidence, service connection is not warranted.  While the Veteran is competent, even as a layman, to for example describe symptoms of chronic obstructive pulmonary disease or diabetes he has experienced, whether in service or during the many years since his discharge, he is not also competent to in turn attribute the resultant disease and associated symptoms to his military service.  This is a medical, not lay, determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against the other evidence of record).  See also 38 C.F.R. § 3.159(a)(2); Davidson, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on chronicity in service or continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In view of the absence of inservice findings of chronic obstructive pulmonary disease or diabetes, coupled with the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had continuous symptoms since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of chronic obstructive pulmonary disease or diabetes, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of chronic obstructive pulmonary disease or diabetes) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with chronic obstructive pulmonary disease or diabetes until many years thereafter, and no competent medical evidence linking the reported symptoms to service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current chronic obstructive pulmonary disease or diabetes that are related to active service are not competent.  

Accordingly, for these reasons and bases discussed, the preponderance of the evidence is against the Veteran's claims, so there is no reasonable doubt to resolve in his favor, and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been submitted, service connection for a back disorder is denied.

Service connection for chronic obstructive pulmonary disease is denied.  

Service connection for diabetes is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


